                      Tarter Krinsky & Drogin LLP
                      Tarter
                      1350 Broadway
                      1350  Broadway                                                  Mark Berkowitz,
                                                                                      Mark  Berkowitz, Partner
                                                                                                       Partner
                                                                                       212.216.1166 Direct
                                                                                                    Direct Dial
                                                                                                           Dial
      Tarter            212.216.8000
                      P 212.216.8000
                                     10018
                      New York, NY 10018                                               212.216.1166
                                                                                 mberkowitz@tarterkrinsky.com
                                                                                 mberkowitzAtarterlcrinsky.com
      Krinsky           212.216.8001
                      F 212.216.8001
      Drogin          www.tarterkrinsky.com
                      www.tarterkrinsky.com
                                                The application is GRANTED. The initial pre-trial conference
July 14, 2021                                   scheduled for July 22, 2021, is adjourned to August 19, 2021, on the
                                                following conference  call line: 888-363-4749, access code 558-3333.
                                                            July 14, 2021
By ECF
By ECF Only
       Only                                     The parties are reminded that their pre-conference submissions are
                                                due seven days prior, or August 12, 2021.
Hon. Lorna
Hon. Lorna G.   Schofield, U.S.D.J.
            G. Schofield,  U.S.D.J.
United States
United        District Court
       States District Court                    SO ORDERED
Southern  District of
Southern District     New York
                   of New  York
Daniel Patrick
Daniel Patrick Moynihan
               Moynihan Courthouse
                           Courthouse           Dated: July 15, 2021
500 Pearl
500 Pearl Street
          Street                                       New York, New York
New York,
New  York, New
            New York
                  York 1000
                        1000

        Re:
        Re:      Jose Quezada
                 Jose  Quezada v.
                               v. Nicom
                                  Nicom Living
                                         Living LLC
                                                LLC
                 Civil Action
                 Civil Action No.
                              No. 1:21-cv-04519-LGS
                                  1:21-cv-04519-LGS (the
                                                    (the "Action")
                                                         “Action”)

Dear Judge
Dear Judge Schofield:
           Schofield:

        This   office represents
        This office    represents defendant,     Nicom Living
                                    defendant, Nicom      Living LLCLLC ("Defendant"),
                                                                          (“Defendant”), in       the above
                                                                                              in the   above
referenced matter.
referenced  matter. Pursuant
                      Pursuant toto Your
                                    Your Honor's
                                           Honor’s Individual
                                                     Individual Rules
                                                                 Rules and
                                                                        and Procedures
                                                                             Procedures forfor Civil
                                                                                                Civil Cases,
                                                                                                      Cases,
Rule I(B)(2),
Rule  I(B)(2), and
               and Your
                    Your Honor's
                          Honor’s Emergency
                                    Emergency Individual
                                                 Individual Rules
                                                             Rules ofof Practices
                                                                        Practices in Light of
                                                                                  in Light   of COVID-19,
                                                                                                COVID-19,
Rule 3(A),
Rule   3(A), Defendant
               Defendant writes,
                            writes, with
                                      with the
                                            the consent
                                                  consent ofof counsel     for plaintiff,
                                                                 counsel for    plaintiff, Jose
                                                                                             Jose Quezada
                                                                                                    Quezada
(“Plaintiff”), to
("Plaintiff"), to submit
                  submit this
                          this letter motion to
                               letter motion  to request  an adjournment
                                                 request an  adjournment of of the
                                                                               the initial
                                                                                   initial conference
                                                                                            conference to to aa
date most convenient
date most  convenient for   the Court,
                        for the         but no
                                Court, but  no earlier  than thirty
                                                earlier than thirty (30)
                                                                    (30) days
                                                                         days from   the date
                                                                               from the  date of   this letter
                                                                                                of this letter
motion, with
motion,  with any
                any related
                    related deadlines
                             deadlines extended     accordingly. At
                                         extended accordingly.      At present,
                                                                       present, the
                                                                                 the initial
                                                                                     initial conference
                                                                                               conference isis
scheduled telephonically
scheduled  telephonically for   July 22,
                            for July  22, 2021,
                                          2021, at
                                                at 11:00  a.m.
                                                   11:00 a.m.

         We are
         We  are seeking
                  seeking the
                            the requested
                                requested extension
                                            extension because
                                                       because wewe have
                                                                     have recently  been retained,
                                                                          recently been   retained, we
                                                                                                    we are
                                                                                                        are
investigating   the allegations
investigating the                in this
                    allegations in  this Action,
                                         Action, and
                                                   and the
                                                        the parties
                                                            parties are
                                                                    are actively
                                                                        actively engaging
                                                                                 engaging in   preliminary
                                                                                            in preliminary
discussions
discussions regarding     the claims
              regarding the            herein with
                              claims herein    with aa view
                                                       view towards
                                                             towards resolving   this Action.
                                                                      resolving this  Action. This
                                                                                                This is
                                                                                                     is the
                                                                                                        the
first request for
first request  for an
                   an extension   of time
                       extension of  time in  this Action.
                                           in this Action. Presently,
                                                             Presently, the
                                                                        the requested
                                                                            requested extension   does not
                                                                                       extension does   not
impact
impact any    other scheduled
         any other    scheduled dates.
                                  dates. AsAs noted
                                               noted above,
                                                       above, Plaintiff
                                                               Plaintiff has
                                                                         has consented
                                                                             consented toto the
                                                                                             the requested
                                                                                                 requested
extension
extension of   time.
           of time.

        In closing,
        In          we thank
           closing, we thank the
                             the Court
                                 Court for
                                       for its
                                           its consideration
                                               consideration of this request.
                                                             of this request.

                                                           Respectfully submitted,
                                                           Respectfully submitted,

                                                           _/s/ Mark Berkowitz
                                                            /s/ Mark Berkowitz ____
                                                           Mark Berkowitz
                                                           Mark  Berkowitz
cc:
cc:     All Counsel
        All Counsel of Record (via
                    of Record (via ECF)
                                   ECF)
